Citation Nr: 0941864	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 as the result of 
VA medical care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to 
January 1954, and died in 2004.  The appellant is his 
surviving spouse.

In April 2008, the Board of Veterans' Appeals (Board) 
remanded this case to the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO) for additional 
development.   

The appellant and her granddaughter provided hearing 
testimony before the undersigned Veterans Law Judge (VLJ) at 
a Travel Board hearing in March 2008.  The transcript of that 
hearing is of record and associated with the claims folder.

The issue of entitlement to benefits under 38 U.S.C.A § 1151 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

This case was remanded by the Board in April 2008 for 
additional development, to include obtaining copies of the 
consent forms signed by the Veteran or the appellant for VA 
procedures performed from March through July 2004 and 
obtaining any home health care treatment records for the 
Veteran from March to July 2004.  Although the VA reviewer 
referred in her May 2009 evaluation to electronic evidence of 
signed consent forms for the VA procedures from March to July 
2004, no copies of the forms were added to the claims files.  
Additionally, there was no attempt to obtain any home health 
care records.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's April 2008 remand.  Id.  

Benefits under 38 U.S.C.A. § 1151 (West Supp. 2009) are 
warranted when a Veteran incurs disability or death as a 
result of fault on the part of VA or when the disability or 
death is due to an event not reasonably foreseeable.  
Although there is medical evidence on file on whether the 
Veteran's death is due to VA fault, there has not been an 
attempt to obtain clarification of the VA reviewer's comment 
in May 2006 that "[t]he Veteran's fungal endocarditis was 
unforeseen."

Based on the above, this case is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should ask the appellant 
to provide the names and addresses, as 
well as the dates of treatment, of any 
health care providers, both VA and non-
VA, who might have medical evidence 
relevant to this case that is not 
currently on file.  After securing any 
appropriate consent from the appellant, 
VA should obtain any such records that 
have not previously been associated with 
the VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant of this and 
request her to provide copies of the 
outstanding medical records.

2.  Signed copies of the Veteran's or the 
appellant's informed consent for any 
surgical procedures performed from March 
through July 2004 will also be obtained 
and associated with the claims folder.

3.  After obtaining an appropriate 
release of information from the 
appellant, the AMC/RO should seek to 
obtain the treatment records of any and 
all home health nurses or aides and 
associate those records with the claims 
folder.  If it is determined that home 
health care, either VA or non-VA did not 
undertake any treatment of the Veteran, 
this finding should be clearly stated in 
the RO/AMC's readjudication of the issue.

4.  After receipt of the above 
information, the claims folder and a copy 
of this remand will be returned to the VA 
examiner issuing the May 2006 and May 
2009 opinions of record.  If the examiner 
is no longer employed by VA or is 
otherwise unavailable, the AMC/RO must 
forward the claims folder and a copy of 
this remand to another similarly 
qualified physician to obtain the 
following opinion.  In either event, the 
examiner/reviewer must acknowledge 
receipt and review of the claims folder 
and the remand in any report generated.  
The examiner/reviewer must respond to 
this inquiry:

After a review of the claims 
folder and any other relevant 
evidence of record, the 
examiner/reviewer must provide 
an opinion on whether the 
Veteran's death in July 2004 
was the result of VA hospital 
care, medical or surgical 
treatment, or examination and 
whether the proximate cause of 
death was due to an event not 
reasonably foreseeable.  This 
opinion must include 
clarification of the notation 
in May 2006 that "[t]he fungal 
endocarditis was unforeseen."

5.  Thereafter, The AMC/RO should take 
such additional development action as it 
deems proper with respect to the claim on 
appeal.  VA will then readjudicate the 
issue currently on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a Supplemental 
Statement of the Case and should be 
afforded an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


